DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
35 USC § 112, 6th paragraph
            As to the claims, claim limitations recited, a reception unit that receives printing data from a mobile terminal apparatus.…, an output unit that outputs, when a specific operation is performed by a user…., an accumulation unit that accumulates the printing data…., a determination unit that determines, based on the histories of the distance stored in the memory…., a tray detection unit that detects whether or not a printing result…., a user detection unit that detects whether a user is present near the image forming apparatus….have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder(s) “a reception unit, an output unit, an accumulation unit, a determination unit, a tray detection unit, a user detection unit” (a reception unit that receives printing data from a mobile terminal apparatus.…, an output unit that outputs, when a specific operation is performed by a user…., an accumulation unit that accumulates the printing data…., a determination unit that determines, based on the histories of the distance stored in the memory…., a tray detection unit that detects whether or not a printing result…., a user detection unit that detects whether a user is present near the image forming apparatus….) coupled with functional language, capable of, to, etc. without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, at least the claims containing the limitations described above has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the respective corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: (figs. 3-4, elements 30, 40-41, 46-48, ; pages 6-11, lines 14 through 25 of the original filed specification at least discloses that the CPU 30 obviously realized to control and execute or function as/of the reception unit 41, the output unit 48, the accumulation unit 46, the determination unit 40, the tray detection unit 47, the user detection unit 47).  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011). 

EXAMINER’S AMENDMENT
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.        MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
          The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
A title has been amended as – IMAGE FORMING APPARATUS HAVING A DETERMINATION UNIT FOR DETERMINING WHETHER A MOBILE TERMINAL IS APPROACHING --

4.        Authorization for the following Examiner’s amendment to the claims was given in a telephone interview with Joel Gotkin on 04/05/2021.

5.        The claims of the application have been amended as follows:     
           1. (Currently Amended) An image forming apparatus comprising: 
           a detector that detects a distance between the image forming apparatus and a mobile terminal apparatus that is located near the image forming apparatus; 
            a reception unit that receives printing data from the mobile terminal apparatus;
           an output unit that outputs, when a specific operation is performed by a user, a printing result based on the printing data received by the reception unit; 
             a controller that controls, in a case where the printing data received by the reception unit is printing data from the mobile terminal apparatus for which the distance detected by the detector is within a preset range, the output unit to output the printing result without requiring the specific operation by the user; 
            an accumulation unit that accumulates the printing data received by the reception unit; 
            a memory that stores histories of a distance between the image forming apparatus and the mobile terminal apparatus, the distance being detected by the detector; and 
            a determination unit that determines, based on the histories of the distance stored in the memory, whether or not the mobile terminal apparatus is approaching the image forming apparatus by determining a relative position of the mobile terminal apparatus with respect to another mobile terminal apparatus at a time point before the printing data is received and at a time point when the printing data is received, 
the printing result based on the printing data for which an output instruction operation is performed by the user, from among a plurality of pieces of printing data accumulated in the accumulation unit, -2-Application No. 16/024,946 
           wherein the output unit outputs the printing result when the mobile terminal apparatus is determined to be approaching the image forming apparatus even when the another mobile terminal apparatus is within a predetermined adjacent range of the image forming apparatus, and 
            wherein even in a case where the printing data received by the reception unit is printing data from the mobile terminal apparatus for which the distance detected by the detector is within the preset range, when the determination unit determines that the mobile terminal apparatus is not approaching the image forming apparatus, the controller causes the accumulation unit to accumulate the printing data without causing the output unit to output the printing result based on the printing data.  

            6. (Currently Amended) The image forming apparatus according to Claim 5, further comprising: 
            a tray detection unit that detects whether or not the printing result is present on a paper output tray, 
            wherein in a case where the tray detection unit detects that the printing result of a different user is left on the paper output tray, the controller causes the accumulation unit to accumulate the printing data received by the reception unit without causing the output unit to output the printing result based on the printing data. 
 
the printing result based on printing data of the different user, the controller causes the accumulation unit to accumulate the printing data received by the reception unit without causing the output unit to output the printing result based on the printing data received by the reception unit.  

            8. (Currently Amended) The image forming apparatus according to Claim 5, further comprising: 
            a user detection unit that detects whether the user is present near the image forming apparatus, 
            wherein in a case where the user detection unit detects that the different user is present near the image forming apparatus, the controller causes the accumulation unit to accumulate the printing data received by the reception unit without causing the output unit to output the printing result based on the printing data.  

           10. (Currently Amended) An image forming apparatus comprising: 
           a detector that detects a distance between the image forming apparatus and a mobile terminal apparatus that is located near the image forming apparatus; 
           a reception unit that receives printing data from the mobile terminal apparatus; 
           an output unit that outputs, when a specific operation is performed by a user, a printing result based on the printing data received by the reception unit; 
the mobile terminal apparatus for which the distance detected by the detector is within a preset range, the output unit to output the printing result without requiring the specific operation by the user; 
           an accumulation unit that accumulates the printing data received by the reception unit; 
           a memory that stores histories of a distance between the image forming apparatus and the mobile terminal apparatus, the distance being detected by the detector; and 
           a determination unit that determines, based on the histories of the distance stored in the memory, whether or not the mobile terminal apparatus is approaching the image forming apparatus by determining a relative position of the mobile terminal apparatus with respect to another mobile terminal apparatus at a time point before the printing data is received and at a time point when the printing data is received, 
           wherein the output unit outputs the printing result based on the printing data for which an output instruction operation is performed by the user, from among a plurality of pieces of printing data accumulated in the accumulation unit, 
            wherein the output unit outputs the printing result when the mobile terminal apparatus is determined to be approaching the image forming apparatus even when the another mobile Application No. 16/024,946terminal apparatus is within a predetermined adjacent range of the image forming apparatus, and 
            wherein even in a case where the printing data received by the reception unit is printing data from the mobile terminal apparatus for which the distance detected by the 
 
            12. (Currently Amended) A non-transitory computer readable medium storing a program causing a computer to execute a process for image forming, the process comprising: 
           detecting a distance between an image forming apparatus and a mobile terminal apparatus that is located near the image forming apparatus; 
           receiving printing data from a mobile terminal apparatus; outputting, when a specific operation is performed by a user, a printing result based on the received printing data; 
           performing, in a case where the received printing data is printing data from the mobile terminal apparatus for which the detected distance is within a preset range, control such that the printing result is output without requiring the specific operation by the user; 
            accumulating the received printing data; 
            storing, in a memory, histories of a distance between the image forming apparatus and the mobile terminal apparatus, the distance being detected by the detecting; and -6-Application No. 16/024,946 
            determining, based on the histories of the distance stored in the memory, whether or not the mobile terminal apparatus is approaching the image forming the printing data is received and at a time point when the printing data is received; and 
            outputting a printing result based on printing data for which an output instruction operation is performed by the user, from among a plurality of pieces of accumulated printing data, wherein the outputting outputs the printing result when the mobile terminal apparatus is determined to be approaching the image forming apparatus even when the another mobile terminal apparatus is within a predetermined adjacent range of the image forming apparatus, and 
           wherein even in a case where the received printing data is printing data from the mobile terminal apparatus for which the distance detected by the detecting is within the preset range, when the determining determines that the mobile terminal apparatus is not approaching the image forming apparatus, the accumulating accumulates the printing data without causing the outputting to output the printing result based on the printing data.

(End of amendment)

Allowable Subject Matter
6.         Claims 1, 3-8, 10-12 are allowed.

                                            REASONS FOR ALLOWANCE
7.          The following is an examiner’s statement of reasons for allowance: 
 The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited, an image forming apparatus having           a detector that detects a distance between the image forming apparatus and a mobile terminal apparatus and “a determination unit that determines, based on the histories of the distance stored in the memory, whether or not the mobile terminal apparatus is approaching the image forming apparatus by determining a relative position of the mobile terminal apparatus with respect to another mobile terminal apparatus at a time point before the printing data is received and at a time point when the printing data is received”, in combination with all other limitations as claimed in independent claim 1.
           The other independent claims 10 and 12 recite essentially the same subject matters as claim 1 and are therefore allowable for at least same reasons.
           The dependent claims 3-8 & 11, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
             Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Art

	a. US Pub 2016/0246554              c. US Patent 9,207,884
            b. US Pub 2008/0170256              d. US Pub 2012/0243038
            e. US Pub 2014/0168702

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).